DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims overcome the claim objection(s) cited in the previous office action.
Applicant’s amendments to claims overcome the 35 USC 112 rejection(s) cited in the previous office action.
Applicant’s amendments and arguments with respect the 35 USC 102 rejection of claim 1 have been fully considered and are persuasive.  Applicant argues that Horn (US Patent 7,278,533) does not disclose a base portion having a set of apertures..., each of the set of apertures being elongated to enable movement of the base portion in a direction perpendicular to a longitudinal axis of the fastener when inserted through the aperture and instead is silent on the dimensions of the apertures.  The examiner agrees with this assessment.  Therefore, this rejection has been withdrawn.
Applicant’s amendments and arguments with respect the 35 USC 102 rejection of claim 7 have been fully considered and are persuasive.  Applicant argues that Collot (US Patent 9,365,353) does not disclose the first and second portions being connected by a deformable portion having at least one deformation aperture to facilitate deformation of the deformable portion after securing of the first portion to the first tubular member and the structure via a first fastener to bring the second portion towards 
Applicant’s amendments and arguments with respect the 35 USC 102 rejection of claim 8 have been fully considered and are persuasive.  Applicant argues that Collot (US Patent 9,365,353) does not disclose making a deformable portion connecting the first portion and the second portion by forming a deformation aperture in the deformable portion to facilitate deformation thereof.  The examiner agrees with this assessment.  Therefore, this rejection has been withdrawn.
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claim 1 is the inclusion of each of the set of apertures being elongated to enable movement of the base portion in a direction perpendicular to a longitudinal axis of the fastener when inserted through the aperture in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 7 is the inclusion of the first and second portions being connected by a deformable portion having at least one deformation aperture to facilitate deformation of the deformable portion after securing of the first portion to the first tubular member and the structure via a first fastener to bring the second portion towards a plane of the first portion in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.

The primary reason for the allowance of claim 12 is the inclusion of a first tubular member having an aperture adjacent an end thereof; a second tubular member having an open-ended slot extending from an end thereof and a cross-member having a first aperture and a second aperture dimensioned to securely receive the first fastener and the second fastener respectively in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 13 is the inclusion of ram-setting the planar base portion into the wall of the trench; and securing a cross-member to the cross-member coupler of the cross-member mounting bracket in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/           Examiner, Art Unit 3651
2/25/2021